Citation Nr: 1129604	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for a lumbar spine disability.  Jurisdiction over the claims folder is currently held by the RO in Winston-Salem, North Carolina.

In March 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the Winston-Salem RO.  A transcript of the hearing is of record.

In a January 2008 decision, the Board denied the claim to reopen service connection for a lumbar spine disability.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand (JMR) filed by the parties in March 2009 and vacated the portion of the January 2008 decision that denied the claim to reopen service connection for a lumbar spine disability.  The appeal was returned to the Board and in December 2009, the Board reopened the claim on appeal and remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing before a VLJ at the Winston-Salem RO in March 2007.  The Veteran was notified in a June 2011 letter that the VLJ who presided over his hearing was no longer employed at the Board.  He was provided the opportunity to request an additional hearing in accordance with 38 C.F.R. § 20.707 (2010).  The Veteran responded in June 2011 and indicated that he desired a new hearing before the Board via videoconference at the RO.  This hearing has not yet been scheduled, and the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO regarding the claim for service connection for a lumbar spine disability.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


